—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated March 30, 1998, which granted the separate motions by the plaintiffs Frank Inzano and Shannon Flynn for partial summary judgment on the issue of liability pursuant to CPLR 3212.Ordered that the order is affirmed, with one bill of costs.The defendant Mary Brucculeri was under a duty to maintain a safe distance between her vehicle and the vehicle which she struck in the rear, operated by the plaintiff Frank Inzano (see, Vehicle and Traffic Law § 1129 [a]). Her failure to do so, in the absence of an adequate explanation, constituted negligence as *606a matter of law (see, Rebecchi v Whitmore, 172 AD2d 600). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.